Ci.ARK, O. J.,
concurring: Concurring fully in tbe opinion of tbe Court, I tbink it, however, well to call attention to tbe fact tbat our statute is less of protection to tbe woman probably tban in any other State.
Our statute makes criminal. “tbe seduction of an innocent, virtuous woman under promise of marriage,” with a proviso tbat “tbe unsupported testimony of tbe woman shall not be sufficient to convict.”
Seduction was declared a crime by a very early English statute, but in very few States is it required tbat tbe seduction “shall be under promise of marriage.” Clark’s Criminal Law (3 Ed.), see. 128; McClain Or. Law, secs. 1111, 1112; 35 Cyc., 1329. _ Tbe proposition often urged, tbat rape cannot be committed except upon a woman of virtuous character, has been justly repudiated in all tbe courts. It is not easy to see why it should be required as to tbe offense of seduction- Such requirement is not made as to the prosecutor in embezzlement, larceny, or any other offense against property, nor as to tbe party assaulted, whether killed, or in a charge of rape or any other offense against tbe person.
Tbe further' requirement, tbat “tbe unsupported testimony of tbe woman shall not be sufficient to convict,” is not required by our laws as to any other offense, and rarely in other jurisdictions. In 35 Cyc., 1360, it is said: “In a prosecution for seduction tbe testimony of tbe.female alone, without corroboration by other evidence, is sufficient, in tbe absence of a statute, to warrant a conviction,” citing People v. Wade, 118 Cal., 672; Washington v. State, 124 Ga., 423; S. v. Stone, 106 Mo., 1:
In this State tbe disadvantage to tbe woman has been carried much further by tbe judicial construction which requires tbe woman to be corroborated as to three distinct circumstances, and even throws upon her tbe burden of proving her character for virtue. In those few States where this last circumstance is subject of proof it is usually required that the defendant shall prove the bad character, and not that she shall prove her good character.
It was of this offense that John Philpot Curran, in Massy v. Headfort said: “The Cornish plunderer, intent on spoil, callous to every touch of humanity, shrouded in darkness, holds out .false lights to the tempest-tossed vessel and lures her and her pilot to that shore upon which she must be lost forever, the rock unseen, and nothing apparent but the treacherous signal of security and repose, until she is at length dashed upon that hard bosom where her honor and ha|>piness are wrecked forever, sinking before his eyes into an abyss of infamy, or, if any fragment escape, escaping to solace, to gratify, to enrich her vile destroyer.” The defendant here had courted his victim assiduously for three years, and then when brought to the bar to answer for his conduct he sum*973moned to bis aid all wbo would defame ber cbaracter and traduce ber virtue. Tbe burden was placed on ber to prove ber good cbaracter by preponderance of evidence over tbe assaults made upon it by one wbo for three years bad asserted bis devotion, and to convince tbe jury by other evidence than ber own, difficult as it is, because tbe law of North Carolina has asserted that tbe oath of a woman in such case is unworthy of belief, and ber testimony cannot be taken as true unless she is supported by other evidence.
In this State, as yet, women have no share in tbe government, and it may be that it is not unnatural that discrimination should be shown against them in this matter; but it has not escaped criticism by law writers and courts. There is no disposition in this Court to extend tbe discrimination, or make convictions more difficult in this than in all offenses. Tbe general rule is, as to all,offenses, that a witness is presumed to be of fair cbaracter, and that it is for tbe party wbo impeaches tbe credit of a witness to attack tbe testimony of tbe witness,' taking into consideration bis or ber interest in tbe matter and relation to tbe controversy and tbe parties to it, without any artificial requirement that tbe testimony of one witness shall not be sufficient if tbe jury shall believe it.